

	

		II

		108th CONGRESS

		2d Session

		S. 2889

		IN THE SENATE OF THE UNITED STATES

		

			October 5, 2004

			Mr. Alexander (for

			 himself and Ms. Landrieu) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require the Secretary of the Treasury to mint coins

		  celebrating the recovery and restoration of the American bald eagle, the

		  national symbol of the United States, to America’s lands, waterways, and skies

		  and the great importance of the designation of the American bald eagle as an

		  endangered species under the Endangered Species Act of 1973, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 American Bald Eagle Recovery and

			 National Emblem Commemorative Coin Act.

		

			2.

			Findings

			The Congress finds as

			 follows:

			

				(1)

				The bald eagle was designated as the national emblem of the

			 United States on June 20, 1782, by our country’s Founding Fathers at the Second

			 Continental Congress.

			

				(2)

				The bald eagle is the greatest visible symbol of the spirit of

			 freedom and democracy in the world.

			

				(3)

				The bald eagle species is unique to North America and represents

			 the American values and attributes of freedom, courage, strength, spirit,

			 loyalty, justice, equality, democracy, quality, and excellence.

			

				(4)

				The bald eagle is the central image used in the Great Seal of the

			 United States and the seal of many branches and departments of the United

			 States Government, including the President and the Vice President of the United

			 States, the United States Congress, the Department of Defense, the Department

			 of the Treasury, the Department of Justice, the Department of State, the

			 Department of Commerce, the Department of Homeland Security, and the United

			 States Postal Service.

			

				(5)

				The bald eagle’s image and symbolism have played a profound role

			 in establishing and honoring American beliefs and traditions.

			

				(6)

				The bald eagle’s image and symbolism have influenced American

			 art, music, history, literature, commerce, and culture since the founding of

			 our Nation.

			

				(7)

				The bald eagle species was once threatened with possible

			 extinction in the lower 48 States, but is now making a gradual, encouraging

			 recovery within America’s lands, waterways, and skies.

			

				(8)

				The bald eagle was federally classified as an

			 endangered species in 1973 under the

			 Endangered Species Act of 1973, and,

			 in 1995, was removed from the endangered species list and

			 upgraded to the less imperiled threatened status under such

			 Act.

			

				(9)

				The administration is likely to officially delist the bald eagle

			 from both the endangered and threatened species

			 lists under the Endangered Species Act of

			 1973 by no later than 2008.

			

				(10)

				The initial recovery of the bald eagle population in the United

			 States was accomplished by the vigilant efforts of numerous caring agencies,

			 corporations, organizations, and citizens.

			

				(11)

				The continued caring and concern of the American people and the

			 further restoration and protection of the bald eagle and its habitat are

			 necessary to guarantee the full recovery and survival of this precious national

			 treasure for future generations.

			

				(12)

				Since the Endangered Species Act of

			 1973 requires that delisted species be administratively monitored

			 for a 5-year period, the bald eagle nests in 49 States will require continual

			 monitoring after the bald eagle is removed from the protection of such Act; and

			 such efforts will require substantial funding to the Federal and State agencies

			 and private organizations that will conduct such monitoring.

			

				(13)

				Due to Federal and State budget cutting and balancing trends,

			 funding for on-going bald eagle care, restoration, monitoring, protection, and

			 enhancement programs has diminished annually.

			

				(14)

				In anticipation of the nationwide observance of the official

			 removal, by 2008, of the bald eagle from the threatened species

			 list under the Endangered Species Act of

			 1973, and the 35th anniversary, in 2008, of the

			 Endangered Species Act of 1973 and the

			 designation of the bald eagle as an endangered species under

			 such Act, Congress wishes to offer the opportunity for all persons to

			 voluntarily participate in raising funds for future bald eagle recovery,

			 monitoring, and preservation efforts and to contribute to a special American

			 Eagle Fund endowment managed by the not-for-profit American Eagle Foundation of

			 Tennessee in the United States, in cooperation with fund management

			 experts.

			

				(15)

				It is appropriate for Congress to authorize coins—

				

					(A)

					celebrating the recovery and restoration of the bald eagle, the

			 living symbol of freedom in the United States, to America’s lands, waterways,

			 and skies;

				

					(B)

					commemorating the removal of the bald eagle from the

			 endangered and threatened species lists under the

			 Endangered Species Act of 1973;

			 and

				

					(C)

					commemorating the 35th anniversary of the enactment of the

			 Endangered Species Act of 1973 and the

			 designation of the bald eagle as an endangered species under

			 such Act.

				

			3.

			Coin specifications

			

				(a)

				Denominations

				In celebration of the recovery of the bald eagle, the national

			 living symbol of freedom, to America’s lands, waterways, and skies and in

			 commemoration of the 35th anniversary of the enactment of the

			 Endangered Species Act of 1973 and the

			 placement of the bald eagle on the endangered species list under such Act, the

			 Secretary of the Treasury (hereafter in this Act referred to as the

			 Secretary) shall mint and issue the following coins:

				

					(1)

					$5 gold coins

					Not more than 100,000 $5 coins, which shall—

					

						(A)

						weigh 8.359 grams;

					

						(B)

						have a diameter of 0.850 inches; and

					

						(C)

						contain 90 percent gold and 10 percent alloy.

					

					(2)

					$1 silver coins

					Not more than 500,000 $1 coins, which shall—

					

						(A)

						weigh 26.73 grams;

					

						(B)

						have a diameter of 1.500 inches; and

					

						(C)

						contain 90 percent silver and 10 percent copper.

					

					(3)

					Half dollar clad coins

					Not more than 750,000 half dollar coins which shall—

					

						(A)

						weigh 11.34 grams;

					

						(B)

						have a diameter of 1.205 inches; and

					

						(C)

						be minted to the specifications for half dollar coins contained

			 in section 5112(b) of title 31, United States Code.

					

				(b)

				Legal tender

				The coins minted under this Act shall be legal tender, as

			 provided in section 5103 of title 31, United States Code.

			

				(c)

				Numismatic items

				For purposes of sections 5134 and 5136 of title 31, United States

			 Code, all coins minted under this Act shall be considered to be numismatic

			 items.

			

			4.

			Design of coins

			

				(a)

				Design requirements

				

					(1)

					In general

					The design of the coins minted under this Act shall be emblematic

			 of the bald eagle and its history, natural biology, and national

			 symbolism.

				

					(2)

					Designation and inscriptions

					On each coin minted under this Act there shall be—

					

						(A)

						a designation of the value of the coin;

					

						(B)

						an inscription of the year 2008; and

					

						(C)

						inscriptions of the words Liberty, In God

			 We Trust, United States of America, and E

			 Pluribus Unum.

					

				(b)

				Selection

				The design for the coins minted under this Act shall be—

				

					(1)

					selected by the Secretary after consultation with the Commission

			 of Fine Arts, and the American Eagle Foundation of Tennessee in the United

			 States; and

				

					(2)

					reviewed by the Citizens Coinage Advisory Committee.

				

			5.

			Issuance of coins

			

				(a)

				Quality of coins

				Coins minted under this Act shall be issued in uncirculated and

			 proof qualities.

			

				(b)

				Mint facility

				Only 1 facility of the United States Mint may be used to strike

			 any particular quality of the coins minted under this Act.

			

				(c)

				Period for issuance

				The Secretary may issue coins minted under this Act only during

			 the 1-year period beginning on January 1, 2008.

			

			6.

			Sale of coins

			

				(a)

				Sale price

				The coins issued under this Act shall be sold by the Secretary at

			 a price equal to the sum of—

				

					(1)

					the face value of the coins;

				

					(2)

					the surcharge provided in section 7(a) with respect to such

			 coins; and

				

					(3)

					the cost of designing and issuing the coins (including labor,

			 materials, dies, use of machinery, overhead expenses, marketing, and

			 shipping).

				

				(b)

				Bulk sales

				The Secretary shall make bulk sales of the coins issued under

			 this Act at a reasonable discount.

			

				(c)

				Prepaid orders

				

					(1)

					In general

					The Secretary shall accept prepaid orders for the coins minted

			 under this Act before the issuance of such coins.

				

					(2)

					Discount

					Sale prices with respect to prepaid orders under paragraph (1)

			 shall be at a reasonable discount.

				

			7.

			Surcharges

			

				(a)

				In general

				All sales of coins minted under this Act shall include a

			 surcharge as follows:

				

					(1)

					A surcharge of $35 per coin for the $5 coin.

				

					(2)

					A surcharge of $10 per coin for the $1 coin.

				

					(3)

					A surcharge of $3 per coin for the half dollar coin.

				

				(b)

				Distribution

				Subject to section 5134(f) of title 31, United States Code, all

			 surcharges received by the Secretary from the sale of coins issued under this

			 Act shall be promptly paid by the Secretary to the American Eagle Foundation of

			 Tennessee in the United States for use solely for the following

			 purposes:

				

					(1)

					To establish an interest-bearing endowment called the

			 American Eagle Fund as a permanent source of support for the

			 care, monitoring, maintenance, and recovery of the bald eagle and its habitat

			 in the United States, including the following:

					

						(A)

						Public education activities and events.

					

						(B)

						Habitat purchases and cooperative land agreements.

					

						(C)

						Raptor rehabilitation and captive breeding and hacking.

					

						(D)

						Behavior and migration research and wintering migration

			 counts.

					

						(E)

						Facilitate the enforcement of laws protecting the bald

			 eagle.

					

						(F)

						Nest-watch monitoring and eaglet banding.

					

						(G)

						Public viewing areas and visitor centers.

					

					(2)

					To make annual grants, in an amount not to exceed 10 percent of

			 the annual income of the American Eagle Fund, to Federal, State, and private

			 eagle restoration, protection, and enhancement projects within the 5 bald eagle

			 recovery regions established by the United States Fish and Wildlife Service, in

			 accordance with recommendations made by an advisory committee of recognized

			 eagle experts which the Foundation shall establish.

				

					(3)

					To administer the American Eagle Fund, including contracting for

			 necessary services, in an annual amount not to exceed the lesser of—

					

						(A)

						10 percent of the annual income of the American Eagle Fund;

			 or

					

						(B)

						$250,000.

					

					(4)

					To provide financial support for capital projects related to the

			 restoration and protection of bald eagles in Tennessee and in the United

			 States, in general.

				

					(5)

					To provide financial support for the continuation and expansion

			 of the efforts of the American Eagle Foundation of Tennessee in the United

			 States to educate the American people nationally about the livelihood,

			 symbolism, and protection of the bald eagle, the national symbol of the United

			 States, through the dissemination of information regarding bald eagles and

			 their habitat at special events and through the media (including newspapers,

			 magazines, radio, television, the Internet, and billboards).

				(c)AuditsThe

			 American Eagle Foundation of Tennessee in the United States and the American

			 Eagle Fund shall be subject to the audit requirements of section 5134(f)(2) of

			 title 31, United States Code, with regard to the amounts received by the

			 Foundation or the Fund under subsection (b).

			

